         Case
 1112B1201a     2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 1 of 19 PageID
                   Case 1:18-cv-10836Dl8~~~f"l9fm9-~~                            of 42 #: 498


    = iK\;\\;lt l{                                                                                     Subscribe


         ·----------
     HOME >CULTURE > CUL1UREFEATURES                                                       JUNE29, 2017 3:38PM ET


     The Hacker Who Cared Too Much
     When a programmer shut down a hospital website to defend a sick girl. he raised a crucial question:
     What are the bounds of protest in the digital age?

     By DAVID KUSHNER           :+:




      If convicted. Martin Gottesfeld could face up to 15 years in prison and $500.000 in fines.
      Madeleine Hebert/Flickr


~ ~ · One afternoon in a modest, hilltop home in West Hartford, Connecticut, Linda Pelletier, a sandy-
      blond mother of four, opened a greeting card from her 15-year-old daughter, Justina. To her
      surprise, a small, intricately folded piece of paper slipped out from inside. It was an origami
      fortune teller. Pelletier poked her thumbs and forefingers under the flaps, spread them apart, then
      unfolded the flap that faced her. A chill shot through her as She read the message, written as tiny as
      her daughter's handwriting would allow: "I'm being tortured."




  https:/lwww.mllingstone.comlcullurelcultureeaturesllhe-hacker-who-cared-too-1964251                               1/24
                                                         - Page 37 of 55 -
11/28/2018   Case 2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 2 of 19 PageID #: 499


~ Six months earlier, Justina, a spunky petite brunette, seemed like any other middle-class, suburban
    girl She collected stuffed giraffes, listened to Taylor Swift and ice skated competitively, coached by
    her mom, a champion skater in her own right. But then she began feeling unusually sick. She
    developed searing stomach pains and confounding digestive problems. It got so bad her parents
    took her to see Dr. Mark Korson, a ~etaoolic geneticist then at the Tufts Medical Center. He had
    given her a working diagnosis of mitochondrial disease, a chronic genetic disorder that can cause
    weakened muscles, neurological problems and dementia.


31 Soon after, in February 2013, Justina's symptoms became too much to bear, as her stomach felt
   ·like it was ripping apart. Desperate and scared, her parents rushed her through a blizzard to the
    best hospital in reach, Boston Children's, the renowned teaching facility associated with Harvard.
    By the time she~ she was slurring her speech and barely able to swallow food.


l-\, But the doctors at Children's gave limlaand Lou a shockingly different diagnosis than the one
    she'd received at Tufts: Justina didn't have mitochondrial disease; her illness, they said, was in her
    head. The hospital told them that they were taking Justina off her mitochondrial and pain
    medication. Confused and reeling, the parents refused to comply. And when they attempted to
    check Justina out of the hospital, they were blocked by security guards. The state was taking
    emergency custody of their daughter under suspicions of what they called "medical child abuse" at
    the hands of the parents. "We didn't even get a chance to say goodbye," Lou later said.


<;, Transferred to Bader 5, the hospital's psych ward, Justina's condition rapidly declined. She could
    barely walk or speak anymore, and felt like she had knives in her stomach. But the treatment she
    claims she endured was the most devastating of all. "I was getting worse and they didn't believe me
    that I was in pain,.. Justina tells me. According to a lawsuit the Pelletiers later filed against Boston
    Children's, Justina was left in hallways and in bathrooms for hours at a time. When forced to walk,
    she would fall at times "and they would laugh at me," she says. Her toenails were ripped out, she
    alleged in the lawsuit, when they pulled her in a wheelchair and her feet dragged on the floor.




(. RELATED



                      The BriUiant Life and Tragic Death of Aaron 5wartz




    Sex Workers Say lncel Campaign to ReportThem to IRS Won't Work

https://www.rollingstone.cadture-featureslthe-hacker-who-cared-1oo-196425/                                     2/24
                                                   - Page 38 of 55 -
         Case
  11/28/2018    2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 3 of 19 PageID #: 500



 1,    Even more frighteajng, she was too afraid to tell her parents any of this. Their communications -
       limited to one 20-minute call 'and one hour-long visit each week - were closely monitored by
       hospital staff, and she worried aoout what might happen to her parents or her if they overheard
       her. Instead, she resorted to sneaking notes, such as the one hidden in the origami, to her family.
       After the Pelletiers began speakiD.g out publicly about their daughter on social media and to local
       news,·ajudge ordered the family put under a gag order. "I couldn't talk to anybody,,, Justina
       recalls.


 o c To the Pelletiers and their supporters, Justina had been "kidnapped," as her father Lou put it, by
       the state of Massachusetts for the sake of medical experimentation. Korson, the Tufts doctor who
       had given Justina her original diagnosis, wrote a scathing letter to the Pelletiers' attorney on their
       behalf calling Children's actions "the most severe and intrusive intervention a patient can
       undergo.. Jt feels like Justina's treatment team is out to prove the diagnosis at all costs."




                                                        But, according to the state, it was the parents who
                                                        were the real danger. The Department of Children
                                                        and Families (DCF) and Boston Children's refuted
                                                        the allegations against them. They were protecting
                                                        Justina frOm parents who were, as one Children's
                                                        physician put it, "overmedicalizing,, the girl and
                                                        neglecting to give her the psychiatric treatment she
                                                        needed. Taking custody was in the child's best
                                                        interest, the hospital contended in a statement at
                                                        the time, because of "both parents' resistance
                                                        towards recommended treatment plans." Children's
                                                        spokesperson Rob Graham tells me Justina's
                                                        "treatment by each of Boston Children's providers
       was proper; their care fell squarely within the appropriate prof~onal standards of care, and
       resulted in patient improvement.,,


1d t   However, a December 2013 in-depth investigation of Justina's case by the Boston Globe found that,
       in the previous 18 months, Children's had "been involved in at least five cases where a disputed
       medical diagnosis led to parents either losing custody or being threatened with that extreme
       measure." There was even a nickname. for such custody battles, which occurred at other hospitals
       as well: "parentectomy." The Globe, in a wider investigation into the Dl.,,, found more disturbing
       data. More than 95 children were found to have died in state custody bet.ween 2001 and 2010.

   https://www.rol!ingstone.comlcullurelcuhreslthe-hacker-who-cared-tD0-196425/                                 3124
                                                    - Page 39 of 55 -
 11/28l2018   Case 2:20-cv-00012-JRS-MJD Document 33-4 Fileda JEitedi!l.~!Jlli'ID~l4
                      Case 1:18-cv-1089i~60..~                03/27/20 Page 4 of 19 PageID
                                                                                     of 42 #: 501




11 •To get help with Justhia, the Pelletiers reached out to Reverend Patrick Mahoney, director of the
       Christian Defense Coalition, a group who had rallied around keeping Terri Schiavo alive during her
       controversial right-to-die case. Mahoney believed that the "government was overstepping their
       boundaries into personal individual freedom~" As the Pelletiers' spokesperson, he transformed
       their fight into an online campaign, soliciting volunteers to help spread the word.


Ile    As publicity surrounding Justina's case reached its height, Martin Gottesfeld, a 30-year-old
       computer security expert who had no relation to Justina or her family, decided to act - during one
       of the hospital's biggest fund.raising periods of the year. According to the indictment from the U.S.
       District Court of Massachusetts, Gottesfeld attacked the computer servers of Children's and the
       nearby Wayside Youth and Family Support Network, the residential treatment facility where
       Justina was moved after Bader 5. Though no patients' records were compromised or harmed, the
       hospital claimed the attack, which lasted several days and temporarily downed the website,
       "disrupted day-to-day operations as well as research being done." Children's claimed the attack
       cost $300,000 to mitigate, and resulted in another $300,000 in lo~ due to the hospital's
       donation website being shut down.


~ But the attack largely achieved Gottesfeld's intended effect: It put the institution overseeing her
       care on the defense and raised awareness of Justina's story. The feat also landed Gottesfeld behind
       bars. He is currently awaiting trial inside a detention center in Plymouth, Massachusetts, charged
       with conspiracy and intentional damage to a protected computer, under the Computer Fraud and
       Abuse Act, or CFAA, a law written during the Reagan administration to protect government
       computers from "unauthorized access."


1't\ / The CFAA faces widespread criticism for being both outdated and overzealously applieQ.. Most
        notably, this happened in the case of activist Aaron Swartz, the Harvard research fellow who was
        charged with illegally downloading several million journal articles from the online academic
        database JSTOR, which he reportedly intended to make openly available to the public. Though
        Swartz was fighting for freedom of information, U.S. Attorney Carmen Ortiz famously declared
        "stealing is stealing," charging him under the CFAA with felony counts that carried a maximum
      - sentence of 35 years and potential fines of $1 million. Refusing to take a plea, Swartz committed
        suicide in January 2013.




 https://www.rollingstone.oomlculture/cultureresllhe-hacker-who-cared-k>o-196425/                              4/24
                                                        - Page 40 of 55 -
            Case
   11/28/2018       2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 5 of 19 PageID #: 502

L~    If convicted, Gottesfeld could face up to 15 years in prison and $soo,ooo in fines. His case,
      currently awaiting a trial date, has launched its own campaign and hashtag #FreeMartyG. And it's
      raising an increasingly crucial question: What are the bounds of protest in the digital age?


1fu , As Gottesfeld awaits the answer that will determine his fate, I visit him on an overcast day in
      March. Stocky, dark-haired, in a green prison jumpsuit, his eyes redden as he clutches his black
      phone on the other side of the Plexiglas barrier. "I don't want any activist to go through what I went
      through for trying to do the right fucking thing," he says.




   i.....u.---'&.·-·-·· -n:---'---- ---1-.dh ·-•-·..._,._.... ~~lth--.h~or~rati_t~11rh-1CliR4?~                5124
                                                               - Page 41 of 55 -
  1112812018   Case 2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 6 of 19 PageID #: 503

~/   , "Any of my fellow Bootonians down for a protest?"


t& « It was the wee hours ~f December 24th, 2013, when Gottesfeld fired off this Facebook message,
          linking to a sensationali7.ed article he'd found on the depths of the Internet. He was inside bis
          darkened, ground floor apartment decorated with framed classic rock LPs - hammering at bis
          laptop from bis sagging, L-shaped, gingham oouch. He couldn't believe what he'd just read on
          Facebook about Justina Pelletier. When a Facebook friend limply replied about how "messed up"
          the world had become, Gottesfeld stiffened bis back. "They only win if we give up," he typed back.


~'        Born Martin Karim and raised in Andover, M~chusetts, Gottesfeld is a survivor of abuse
          himself. At age 12 - having never met bis Bangladeshi father and after his mother had a nervous
          break.down - bis maternal grandparents, Jay and Gloria Gottesfeld, agreed to adopt him. His
          grandfather, a computer engineer, resented the arrangement - "I felt unwanted, like I was a
          burden," Marty tells me. At times, Jay would lash out physically and emotionally. Gloria confirms
          his account. "It's true, unfortunately," she says.


~() l But, Marty adds, his grandfather (whom he calls his father) was abused as a child at an orphanage.
          "He's a survivor of institutionalized child abuse," Gottesfeld says. "I'm a survivor of child abuse."
          The point being, he adds, "I take child abuse really seriously." Gloria recalls him frequently coming
          to the aid of the less fortunate, including a time when, as a young boy, he attacked a teenager who
          had portrayed a bully in a school play, thinking he was the real thing.




lli.'     Around 1996, after getting access to a computer at his grim.dparents' home, Gottesfeld felt a new
          sense of purpose. Soon, he was writing and selling his own utility software. His technical skills and
          grades got him into the esteemed boarding school Exeter, where he found like-minded :Peers,
          including a teenage Mark Zuckerberg. "We hung out in a common crowd since we were both
          computer kids," Marty says. They shared what he calls "this intrinsic drive to just always code,
          code, code, code and code some more." {A spokesperson for Zuckerberg confirms that the two were
          classmates, but says they haven't had contact since Exeter.) After Gottesfeld got into trouble for
          exploring vulnerabilities in the school's computer system, he dropped out and went into computer
          consulting.


c;)J..,   On the side, Gottesfeld maintained a budding p~on for human rights causes, supporting
          Amnesty International and Human Rights Watch. But it wasn't until he started dating Dana Barach
          - a thoughtful Brandeis student with wavy long red hair whom he met online - that he found a way
          to fuse his worldview with his programming skills.

   https://www.rollingstone.comla.d1urefculture'lhe-hacker.wh<H:ared-too-196425/                                  6124
                                                        - Page 42 of 55 -
          Case
  11/28/2018     2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 7 of 19 PageID #: 504

)..~, In July 2013, Barach visited her 16-year-old brother at-Logan River Academy, a so-called
      "troubled-teen" fa~ in Utah where he'd been living since February. Dana's parents had sent him
      there for the typical reasons: he was smoking pot, playing guitar late into the night and failing at
      school. Dana returned from Utah with allegations of gross mistreatment that struck a nerve with
      Gottesfeld. He says he called the Utah police, Human Rights Watch, even the FBI, but to no avail.
      "I was pretty much roundly and fl3.tly ignored," he says. But after posting about Logan River on
      Facebook, he got a message from someone claUning to be part of the hacker collective Anonymous:
      "Would you like some help?"


~ "\ / Gottesfeld had never interacted with Anonymous, and only knew of its "mystique," as he puts it. By
      2013, the decentralized group had become notorious for international campaigns against targets
      from the Church of Scientology to Middle Eastern dictators during the Arab Spring. But the
      Anonymous hacker (whose name Gottesfeld does not want to reveal) told Gottesfeld that he had
      also been fighting to h"berate kids from troubled-teen centers, and that he himseHhad suffered a
      brain injury while residing at one. If Gottesfeld needed media attention on the problems at Logan
      River, the hacker told him, then Anonymous could deliver. "We'll take any help we can get,"
      Gottesfeld replied.




                                                    ;)S'     The hacker, who claimed to be homeless and
                                                             working only from bis phone, schooled him in
                                                             online activism tactics: Twitterstorms, flooding
                                                             Twitter With a bashtag abotit Logan River; YouTube
                                                             testimonials, a tearful video from a Logan River
                                                             alum testifying to abuse; Facebook rebel-rousing,
                                                             creating groups on Logan River and networking
                                                             with other activists; an online petition to end certain
                                                             practices at Logan River. "I really was pouring my
                                                             heart and soul into the fight for him to the point
                                                             where I basically wasn't working," Gottesfeld says.


  ').~ '                                              Beginning in November 2013, Logan River's website
      sustained a distributed denial-of-service attack which, according to a later intictm.ent, "disrupted...
      the website intermittently over a period of months." Just as the Anonymous hacker had promised,
      Gottesfeld had succeeded in getting media attention that forced Logan River to respond. "His
      criticism was unfounded and his comments on social media ultimately had no impact on families

   httos://www.rollingstone.comlculture/culture-.fea1ur-who-cared-too-196425/                                          7/24
                                                    - Page 43 of 55 -
  1112&1201s   Case 2:20-cv-00012-JRS-MJD Document 33-4 Fileda~t~Uto•~s
                       Case 1:18-cv-10~~111!MM.Oldttf         03/27/20 Page 8 of 19 PageID
                                                                                     of 42 #: 505

        who recognized the success of our program - no student has been pulled from our Academy over
        this malicious incident," Logan River Academy spokesperson Caroline Luz tells Rolling Stone.
        (Logan River has been under new ownership since 2016).


'l ·    Finally, in December 2013, Dana's parents brought her brother back home. Though Logan River
        remained open, for GOttesfeld, it was a profound victory and evidence of the power of the Internet
        to affect social change.


$ \ Soon after, he read about a girl, Justina Pelletier, who seemed to be suffering unimaginable abuse
        at the hands of the state, and felt a call to action again. In the coming weeks, Gottesfeld took to her
        cause, spreading the #FreeJustina hashtag on Twitter. He stayed up all night pulling articles on her
        case, posting on Facebook and exchanging hundreds of direct messages on Twitter with potential
        volunteers. "So far I haven't been sued/arrested," he wrote to one. 'Tve been pretty careful.•.it's not
        the end of the world though. rm prepared.,,




~~'With the case gaining attention online, the pressure mounted. Kathleen Higgins, a former Bader 5
        nurse-turned-whistleblower, wrote Olga Roche, commissioner of the Department of Children and
        Families, comparing the hospital's treatment of Pelletier to "torture.,, "From the perspective of the
        teen whose life has been derailed,,, Higgins went on, "she is the ward of a state devoid of
        compassion and conscience, prolnoited from contact with every facet of her life that holds meaning
        for her."


't,O'   Barry Pollack, a former federal prosecutor who served for 15 years on the Board of Directors of the
        Massachusetts Society for the Prevention of Cruelty to Children, wrote the Massachusetts
        Department of Public Health Commissioner Cheryl Bartlett demanding an investigation into Bader
        5. "Among other things," he wrote, "arrogance, professional mediocrity, and/or a rush to judgment,
        Bader 5 appears virtually synonymous with abuse for many children.,,


~t_, On March 20th, 2014, as public outrage grew over Justina>s story, an Anonymous operation,
        #Op.Justina, was declared, demanding Pelletier's release. "We will punish all those held
        accountable and will not relent until Justina is free," the mission statement that circulated online
        read. It included the home address and phone numbers of the judge and Children's administrator
        overseeing the case, as well as technical information about the hospital's computer server. Three
        days later, Gottesfeld posted an Anonymous-style video on YouTube warning the treatment
        centers. "Failure to comply with our demands will resuh in retaliation of the likes you've never
        seen," the robotic voice in the video declared over an image of the American flag.

  https:!iwww.rollingstone.comlcuhurelmture-featuresltheer-who-cared-foo.196425.'                                 8/24
                                                         - Page 44 of 55
              Case
     11/28l2018      2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 9 of 19 PageID #: 506

?)... /   And yet the threats alone failed to deliver. Two days later, on March 25th, Massachusetts Juvenile
          Court Judge Joseph Johnston found that the parents had acted irresponsibly by calling the hospital
          "Nazis" and claiming that Children's ~punishing and killing Justina." Such statements, he
          determined, were evidence that they "engage in veiy concerning conduct that does not give this
          court any confidence they will comply with conditions of custody." He awarded permanent custody
          of Justina to the Massachusetts Department of Children and Families. If the parents wouldn't help
          their claughter, then the state would.




      https:l/www.rollingstone.comkullurelcullure-featureer-who-cared-too-much-196425/                         9124
                                                          - Page 45 of 55 -
 1112812018Case    2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 10 of 19 PageID #: 507


?31    For Gottesfeld, the DCFs decision felt like a punch to the gut - and an urgent call to hack on
       Justina's behalf. "Eighty percent of my thought process was centered around, 'I don't want this girl
       to die,'" he recalls, "and the other 20 percent was, 'OK, what do I have to do technically to make
       this happen.'" That day, Gottesfeld crippled the website of Wayside, the residential treatment
       facility where Justina was being held, with a DOOS attack. He found that Children's was fund-
       raising in April, and decided to wait until then to go after their site. "I'd have to hit Children's
       where tliey appear to care the most, the pocketbook and reputation," he later wrote. "All other
       efforts to protect Justina weren't succeeding and time was of the ~nee. Almost unbelievably,
       they kept their donation page on the same public network as the rest of their stuff. ROokie
                 ,,
       mistake.


)t\'   On April 19th, he sat on his couch, The Simpsons on the TV in the background, as he waited for the
       website to begin going down. Gottesfeld ~himself, correctly, that patients and medical
       records would not be affected. But this didnl sta"Ve off a backlash from one of the largest
       Anonymous social media feeds, YourAnonNews, which tweeted: "To all the"Anons" attacking the
       CHILDREN'S HOSPITAL in the name of .Anonymous via Op #JustinaPelletier - IT IS A
       HOSPITAL: STOP IT."


bS'    Gottesfeld ignored the reprimand. He didn't need anyone's endorsement and had all the power he
       needed to pull off the attack. DDOS attacks subsided within the week, and fulfilled Gottesfeld's goal
       of spotlighting the case. "Though we do not know the source," Wayside said in a statement after the
       attack, "we are dismayed and concerned that someone would try to disrupt the important work we
       do with hundreds of children and families."


}~ ' The avalanche of action over neglected children in Boston took a dramatic turn on April 29th.
       Following the death of three children under the DCFs supervision, Roche, the embattled
       commissioner of the DCF, resigned. "I don't have confidence at this point in the agency· and I'm
       very worried about the agency," then-Governor Deval Patrick said about the DCF. "My confidence
       in the whole organiVttion has been rattled."




11 > But Justina herself would ultimately prove to be her most powerful advocate in the wake of the
       attacks. She hatched a plan to get her own voice - and face - online. With the help of a her older
       sister, Justina shot a short video of herself inside her new facility in Thompson, Connecticut and
       had it posted online. On June 8th, a 45-second cellphone video appeared on the "Miracle for
       Justina" Facebook support page. It showed Pelletier in her zebra-striped wheelchair, robbing her
       thin legs, and pleading to Judge Johnston to reverse his decision. "All I really want is to be with my
  https:J/WwW.rollingstooe.comlwllurelculture-featuresllhe-hack.er-who-cared-1Do-much-1964251                 10/24
                                                                 - Page 46 of 55 -
           Case
  111281'l01s     2:20-cv-00012-JRS-MJD     Document 33-4 Filed 03/27/20 Page 11 of 19 of
                     Case 1:18-cv-108364i~ftmellltktitl.aiJdecPireftklt1t42'1¥.l9-Rplftgetft PageID
                                                                                               42   #: 508
      family and friends," she says in a shaky voice. "You can do it You're the one thafs judging this.
      Please let me go home."


~~'   There was no question about its authenticity. Despite 16 months of the hospital insisting that her
      symptoms were in her head, it was painfully clear that no amount of psychiahic treatment had
      improved her conditions. And, once again, the exposure online worked in her favor. Days later, on
      June 17th, the family received stunning news. On the recommendation of the Massachusetts DCF,
      Judge·Johnston agreed to dismiss the case, citing "credible evidence that circumstances have
      changed." (Michelle Hillman, a spokesperson for the DCF, declined to comment on the court's
      decision). The next day, Pelletier's father carried her out of her wheelchair up the hill to their front
      door and, at 1ast, into their home.


~~I "I was just so happy to be with my family again at home," Justina says. Reverend Mahoney, the
      director of the Christian Defense Coalition, thanked the power of online activism with getting her
      back. "Giving God all credit,,, he says, "this couldn't have happened without the Internet."
      Gottesfeld had one thought when he heard the news of Justina's release: "Mission accomplished."




   https:llwww.rollingstone.comlcullurelculture-featureslthe-hacker-who-cared-too-196425/                        11/24
                                                            - Page 47 of 55 -
 11/28l2018Case   2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 12 of 19 PageID #: 509




l\~ f Tim Wu, a Columbia Law School professor and former director of the Poliak Center for the First
      Amendment at the Columbia Journalism School, has described the Computer Fraud and Abuse Act
    . as the "most outrageous criminal law you've never heard of."




l\.~"When the law was written three decades ago, the intent was to keep hackers out of government
     and corporate machines (a concern that smfaced after members of the administration saw the 1983

  httpS://www.rollingslone.comlcufturelcullure-feature-who-cared-too-1964251                           12/24
                                                     - Page 48 of 55 -
           Case
   11128J201s     2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 13 of 19 PageID
                     Case 1:18-cv-108~~~~~11~~                                     of 42  #: 510
        cyber-war movie WarGames). But with the rise of the Iritemet, the CFAA instead has been used to
        prosecute hundreds of cases that the original authors - let alone science fiction writers at the time
        - could not have even conceived.


-\J.J   The tipping point came in 2013 with the suicide of Aaron         Swmz
                                                                           who became a symbol of reform
        for lawmakers and activists. "I cried when Aaron died," Gottesfeld recalls, in a quiet voice. But
        Swartz wasn't alone, as others have been pursued under the CFAA given the law's squirrelly
        definition of what unauthorized access really means. According to the Electronic Frontier
        Foundation, the digital rights activist group that has been fighting to reform the law, "creative
        prosecutors have taken advantage of this confusion to bring criminal charges that aren't really
        about hacking a computer, but instead target other behavior prosecutors dislike."


1.~     The CFAA has a long history of being controversially applied. Often, the question isn't
        so much a matter of whether a criminal act has been committed, but how fairly
        it's being prosecuted. In 2008, a jury found a 49-year-old mother, Lori Drew, guilty of violating the
        CFAA by creating a fake MySpace page to harass one of her daughter's classmates, who tragically
        took her own life. The conviction, however, was overturned the following year for setting a
        dangerous precedent '\vhich would convert a multitude of otherwise innocent Internet users into
        misdemeanant criminals," as District Judge George Wu ruled. Matthew Keys, a social-media editor
        for Reuters, faced 25 years in prison for helping members of Anonymous deface the Los Angeles
        Times website in 2010, the equivalent of spraying graffiti on a building. Last April, under the
        CFAA, he was sentenced to two years in prison.


        This was the landscape in which the FBI began its· investigation in April 2014 into the attacks on
        the computer networks at Children's Hospital and Wayside. According to an affidavit by FBI
        Special Agent Michael W. Tunick, investigators successfully traced the YouTnbe video for
        #Op.Justina to the account of Gottesfeld, who says he hadn't bothered covering his tracks because
        he didn't believe he was doing anything wrong.




        Around 6:30 a.m. on October lSt, 2014, nearly four months after Pelletier's return, Gottesfeld and
        Dana were awoken by their doorbell. -ney're here," Gottesfeld told bis girlfriend, as he saw two
        short-haired men in windbreakers on the security camera outside. The two men from the FBI had a
        search warrant related to the hacking of Children's. As Gottesfeld let them in, they were followed
        by about a dozen others, who began collecting Gottesfeld~s computer equipment, taldng pictures
        and searching the house. Gottesfeld remained calm, and used the opportunity to evangelize. "You
        should look into the troubled-teen industry," he urged one of the agents.


   https://www.rollingstone.com!cullureiaJture..feature-who-cared-too-1964251                                   13124
                                                    - Page 49 of 55 -
 11/28/2018 Case   2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 14 of 19 PageID #: 511

~ J After the FBI left with their equipment, Gottesfeld and Dana walked to a nearby park to talk,
    fearful that their-home had been bugged The joint they smoked helped ease their paranoia, but
    Dana worried he could become the next Aaron Swartz, facing decades behind bars. Gottesfeld
    reassured her as best he could. "Courage is not the absence of fear," he said, "courage is acting
    despite fear." He refused to let the government convict an online activist whom, in lµs opinion,
    hadn't harmed anyone.


1,1, So he had a contingency plan, he told her, to leave the country. Just because he was fleeing didn't
    mean Dana should come too. "I can put myseH in danger, but I don't want to put you in danger," he
    told her. But there was no way Dana was going to sit at home wondering if he was alive or dead. "I
    want to come," she replied. One snowy day in December 2014 they drove to a courthouse in New
    Hampshire and got married. Then they started plotting their escape to Cuba.




 hnps://www.rollingstone..com/cullu'e/culture-features/the-hacker-who-cared-tocH196425/                    14/24
                                                            - Page 50 of 55 -
          Case
  11/28fl018      2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 15 of 19 PageID #: 512




L\.t ' In February 2016, Gottesfeld found a guy outside Miami selling boats on Craigslist and made an
       appointment to meet him. Careful to remain quiet in case they were being monitored, Gottesfeld
       and Dana crammed two big duffel bags and a backpack with their essentials - including three
       laptops - and left the rest in their Boston apartment. Without.telling their landlo~ family,
       employers, or friends, they waited until dark to load their white Toyota and hit the road.




   https://www..rollingslone.~culllJre/QJltunrfeabJre!illhe--haclter:..who-cared-to196425/              15124
                                                             - Page 51 of 55 -
 11/28l2018Case   2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 16 of 19 PageID #: 513

\, As Gottesfeld drove through the night, the two barely spoke. Gottesfeld vaped and flipped the radio
   dial for the heaviest metal he could find. Dana saw her world fisheye around her. "It doesn't 100
   percent feel real," she.recalls thinking. "What are we doing? This is crazy." She felt ternole for
       ditching out on everyone without a wo~ and leaving them to worry. But she reassured herself that
       it was only a matter of time before they were safe in Cuba and able to speak with them all again.
       "It's not like we would disappear forever," she recalls.


>t)   , Nearly 30 sleepless hours after leaving Somerville, they pulled into a Miami marina. The Craigslist
        guy lived in a houseboat and showed them several crafts. They considered a sailboat, but settled on
        a small white speedboat for $s,ooo. Wrth the bags in the boat and abandoning their car, they took
        to the ocean, cutting over the chopping waves. Gottesfeld had no experience boating, and the waves
        were rougher and higher than either had expected. As the other boats around them faded into the
        vast empty landscape, Dana couldn't help marveling. "I was just thinking about how big the ocean
        is,"' she recalls. Gottesfeld sped as fast as they could, the water spraying over them.


~1.1 But then, after hours at~ their boat sputtered to a stop. Something had broken down. The two of
       them sat there alone, wet, cold, not knowing what had happened or why. Gottesfeld, the ad-hoc
       engineer, sprang into action, desperately trying to get the boat up and running again, until the
       moment came when he reached for the radio and put out a distress signal. They'd reached the end
       of their line. "I just wanted to be off the water," Dana says. "I didn't even care."


;1'    The call was answered by the most unlikely of rescuers: an n-deck cruise ship. The Disney Wonder
       was canying hundreds of families past Cuba when the distress call came in. As rain poured down
       and violent waves lashed, the Disney crew struggled to tie the small white speedboat to the ship
       until Gottesfeld and Dana were safely brought onboard. -rhey just gave us blankets and a doctor
       looked at us and gave us some Gatorade," Dana recalls.




; ~ •. The two were sequestered into their own cabin, with guards stationed outside their door. Aside
        from chaperoned smoke breaks on the deck, they spent the next two days cooped up inside. Afraid
        to talk openly with each other, they bided their time watching television and picking at the trays of
        cruise food delivered three times a day. "It was kind of like the ca1m before a storm," Dana recalls.


~\.\ ' After the ship docked in Miami on Februacy 17th, and after the last mouse-eared tourist was gone,
        the FBI agents moved in.. They arrested and cuffed Gottesfeld and Dana in their room. They were
        hauled down to the police station, where Dana was question and Marty was booked. They'd never


  https://www..rol!ingstooe.comfaJllure/a.dture..fealuresllhe-~1964251                                          16124
                                                  - Page 52 of 55 -
          Case
  11128/2018     2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 17 of 19 PageID
                    Case 1:18-cv-108~ecaRl!Jl~lai4fedli~b'~~                      of 42 #: 514
        imagined having to say goodbye like this. And they had no idea if or when they'd see each other
        again. "We didn't really know," Dana says.




~$, •   The next week, on the crisp blue morning of
        February 25th, 2016, Justina Pelletier appeared on
        the steps of the Massachusetts state building with
        her family and lawyers. Since Justina came home,
        she was back to being treated for the illness she was
        first diagnosed: mitochondrial disease. Now,
        dressed in tan pants, black boots and a black
        cardigan, she looked healthier - the product of
        several surgeries (including a stomach operation at
        Yale), and months of horseback-riding therapy-
        but was still confined to a wheelchair.


~~ ' The familywas there to announce a lawsuit against
        Children's and the four doctors who helped obtain custody of Justina. (The case is still pending).
        They were asking for unspecified damages over gross negligence and civil rights violations. Though
        the family had been forced into bankruptcy as a result of the case, the suit is not about "revenge,"
        her father told the assembled press. "I just really don't want this to happen again to another
        family," Justina said, still struggling to speak without slurring. ("Boston Children's is confident that
        once all of the evidence is presented at trial, a jury will find that our providers were not negligent
        and did not cause harm to Justina,• Graham, the hospital spokesperson, says).




h1 •    In the wake of Justina's release, awareness and action is growing to prevent such custody battles
        from happening again. "We must protect children from the rare disturbed parent," University of
                      '
        North Carolina law professor Maxine Eichner, herseH a parent of a child with mitochondrial
        disease, wrote in the New York Times opinion pages of the Pelletier case. "But medical child abuse,
        as it has been understood, is far too big and blunt an instrument to accomplish this purpose. It has
        harmed too many genuinely sick kids, and made life hell for too many loving parents."


St> 1   (A bipartisan bill nicknamed Justina's Law, which would "prohloit federal funding of any
        treatment or research in which a ward of the state is subjected to greater than minimal risk to the
        individual's health with no or minimal prospect of direct benefit," was introduced in 2014 but
        languished before the House.)

   htlps://\Nww.rolliligstoiie.comlaallure/culture-feature-who-cared-loo-1964251                               17/24
                                                      - Page 53 of 55 -
  11/28'2018Case   2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 18 of 19 PageID #: 515

~\, While the Pelletiers waged their battles, Gottesfeld endured a new chapter of his own. Since being
    arrested in Miami, he has been charged with conspiracy and intentional damage to a protected
       computer under the CF.AA. Though the indictment acknowledges that Gottesfeld "was concerned
       about what he believed were abuses at facilities," it also alleges that he "impacted the entire
       Hospital community" by disrupting fund.raising and compromising the communication of patients
       and doctors.


~~ , Given the history of CFAA prosecutions, Tim Watkins, the 8ssistant federal defender~
       representing Gottesfeld, says he can't predict how much of an example will be made of his client.
       And there is no telling how the CFAA will fare under the Trump administration, for which
       Gottesfeld's case may be the first test. "I don't think anyone is qualified to know what [Attorney
       General Jeff] Sessions and the DOJ is going to prosecute or not prosecute," Watkins says. (The
       Massachusetts U.S. Attorney's office and FBI declined comment because the case is ongoing.)


G-\..1 When Gottesfeld and I first spoke in September, while he was being held at the Donald W. Wyatt
       Detention Facility in Central Falls, Rhode Island, he sounded defeated. "Institutionalized children
       face human rights violations that have been going on for a long, long time," he told me. "I've been
       an advocate for a while with this, but, from in here, there's really not all that much that I can do."




~)_.   Four days later, he began a hunger strike until two demands were met a commitment by U.S.
       Attorney Ortiz to cease what he called "political prosecutions" under the CFAA, and a pledge from
       every presidential candidate to protect children such as Pelletier from institutional abuse. In
       November, over 50 days into his hunger strike, he remained just as resolved. "I will not give
       Carmen Ortiz a felony CFAA conviction on an activist," he told me at the time. "that's not going to
       happen after Aaron Swartz." True to his wo~ he continued his strike until January, shortly after
       Ortiz announced her retirement.


b~t    ThrOughout our months of conversations and correspondence, Gottesfeld maintained this steadfast
       conviction. And despite his differences with his grandparents over the years, he had their support,
       even if they regret where he has ended up. "He was trying to help this girl, and trying to help people
       who had no one else to help them," Glona Gottesfeld tells me. "He was trying to dog~ but I wish
       he bad done it some other way."


       When he was transferred to Plymouth, h<>wever, the pain of being behind bars took a dire turn
       when his grandfather died from complications from lymphoma in March. A few days later, I visit
       Gottesfeld, who was denied his request to visited his grandfather before his death, or attend the
  htlps://www.rollingslone..com/cullurelculture-featuresllhe-hacker~196425/                                     18/24
                                                     - Page 54 of 55 -
         Case
  11/28/2018    2:20-cv-00012-JRS-MJD Document 33-4 Filed 03/27/20 Page 19 of 19 PageID #: 516
        funeral. He breaks into tears at the mere mention of his grandfather's name. "I don't have any
        regrets about what I did," he tells me, "but the price is heavier than I expected."


b~, He's hoping that by sharing his side of the story now, for the first time in full, he can raise
    awareness about both the CFAA and Justina's case. And given that Trump is in office, he's wishing
    that Kid Rock would write a song about Justina to get the president's attention. "I've always been a
    Kid Rocle fan," he says.


IJo 1   When I ask him what he would say to Justina, whom he has never met or spoke with, emotions fill
        his voice. "She was veey brave and she suffered and endured something that would have killed a lot
        of other people," he says, "I wish her nothing but happiness and succe$s in her life and her family's
        efforts to achieve justice and to try to make sure what happened to her never happens to any other
        kid."




~1 I relay this to Justina and her family during a visit to their home, and her parents are quick to
    $


        distance themselves from the hacking of Children's. But Justina, who's been quiet and shy during
        the interview, boldly speaks up. Though the two have never talked or met, she and Gottesfeld share
        a unique bond, and she, more than anyone, knows what it's like to be trapped inside the system.
        It's as if they've traded places, and now, for the first time, she can take a stand to help him get out -
        just as he had done for her. "He shouldn't be in jail," she tells me, as her parents shift
        uncomfortably in their seats. "He didn't hurt any kids. He was just trying to help." When I ask her
        what she would like to tell Gottesfeld if she could, she gathers herself for a moment, and then
        replies. "Just, 'thank you,"' she says.

        In This Article: hackers


        ®      Want more Roling Stone? Sign up for our newsletter.                                CO~ii\1ENTS    22.




        SPONSORED STORIES                                                              Recommended by




        Sponsored Stories                                      More From Rolling Stone
                                                               Hear •2 Dope Queens• Interview Michelle Obama in Final
                                                               Podcast Episode
                                                               Stonny Daniels Considering SUing Columbus, Ohio
                                                               Police Over July Arrest
   https://www.rolfHtQStone.comlculturelculture-featuresllhe-hacker~j964251                                            19124
                                                   - Page     ~5   of 55 -
